MEMORANDUM OF DECISION.
Defendant, Robert Modery, appeals from a judgment of the Superior Court, (Penob-scot County; Pierson, J.), affirming his conviction of operating a motor vehicle while under the influence of intoxicating liquor or while having 0.10% or more by weight of alcohol in his blood, 29 M.R.S.A. § 1312-B (Supp.1987), in the District Court, (Bangor; Cox, J.).
Modery’s claim that the result of the breath test was improperly admitted against him is without merit. The District Court did not commit error in concluding that the police officer’s stop of Modery’s motor vehicle was supported by specific and articulable facts leading to a suspicion that a crime was being committed. State v. Garland, 482 A.2d 139, 142 (Me.1984). Modery’s contention that the breath test was tainted because the certificate stating the results was improperly notarized is without merit. In addition, the District Court did not err in denying Modery’s motion for a new trial. State v. Preston, 521 A.2d 305, 306-07 (Me.1987).
The entry is:
JUDGMENT AFFIRMED.
All concurring.